IN THE SUPREME COURT OF PENNSYLVANIA
                               WESTERN DISTRICT


IN RE: MR. JUSTICE SEAMUS P.                      :      No. 430
McCAFFERY OF THE SUPREME COURT                    :
OF PENNSYLVANIA                                   :      Judicial Administration Docket
                                                  :



                                          ORDER

PER CURIAM


       AND NOW, this 20th day of October, 2014, pursuant to this Court’s King’s Bench

power and in view of the compelling and immediate need to protect and preserve the

integrity of the Unified Judicial System and the administration of justice for the citizens

of this Commonwealth, Mr. Justice McCaffery is hereby relieved on an interim basis of

any and all judicial and administrative responsibilities as a Justice and is not to take any

further judicial or administrative action whatsoever in any case or proceeding now or

hereinafter pending in this Court until further Order of this Court.

       This Order is in light of the following circumstances, which have been the subject

of intense media attention and, individually and cumulatively, impact greatly upon the

integrity of the judicial system:

       The media has published reports containing allegations that: Justice McCaffery
       may have improperly contacted a Philadelphia traffic-court official in connection
       with a traffic citation issued to his wife; Justice McCaffery may have acted in his
       official capacity to authorize his wife to accept hundreds of thousands of dollars
       in referral fees from plaintiffs’ firms while she served as Justice McCaffery’s
       administrative assistant; and Justice McCaffery may have attempted to exert
       influence over a judicial assignment on the Philadelphia common pleas bench
       outside the scope of his official duties.

       More recently, Justice McCaffery has publicly accepted responsibility for
       exchanging hundreds of sexually explicit emails with a member or members of
       the Office of Attorney General, which surfaced in the course of the Attorney
       General’s review of the handling of the Gerald Sandusky investigation. It also
       appears that emails sent and received by Justice McCaffery were circulated
       amongst others within the Office of Attorney General. According to the Chief
       Justice of Pennsylvania’s review of some of the emails in question and
       attachments to them, the material is extremely disturbing. In this regard, the
       Chief Justice has indicated that some pictures and videos in the emails and
       attachments depict explicit sexual acts and these and/or others contain highly
       demeaning portrayals of members of various segments of the population,
       including women, elderly persons, and uniformed school girls.

       Finally, in a report submitted by Justice Eakin to the Judicial Conduct Board,
       Justice Eakin has asserted that Justice McCaffery importuned him to urge the
       Chief Justice to retract a statement of his review of the material received from the
       Attorney General’s Office, or, alternatively, materials embarrassing to Justice
       Eakin would be released to the media.
       Within thirty days, the Judicial Conduct Board shall make a determination, on an

emergency basis, whether there is or is not probable cause to file formal misconduct

charges against Justice McCaffery concerning any of the above allegations or any other

matters which may be pending before the Board in which Justice McCaffery is the

subject of complaint or inquiry, or the Board shall issue a public report detailing why it is

unable to perform its constitutionally prescribed duties in a timely fashion.          If the

determination is that probable cause is lacking, the Board shall issue a report to this

Court indicating its reasons in support of such determination. The Board is directed to

obtain copies of the materials provided by the Office of Attorney General from the Chief

Justice of Pennsylvania as soon as possible and to obtain copies of the attachments

thereto, as well as any other emails and attachments pertinent hereto not provided to

the Chief Justice, from the Office of Attorney General.

       This Order shall not affect Mr. Justice McCaffery’s judicial compensation and is

without prejudice to his entitlement to seek relief in this Court for the purpose of

vacating or modifying this Order. This Order is also without prejudice to the ability of the

Court of Judicial Discipline to modify the terms of suspension relative to judicial

compensation, should formal charges be filed.
       The Honorable Robert L. Byer is hereby appointed as special counsel to the

Court in this matter.



       Mr. Chief Justice Castille files a concurring statement, and Madame Justice Todd

files a dissenting statement.

       Messrs. Justice Eakin and McCaffery did not participate in this matter.